Citation Nr: 0724202	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for recurrent lipomas 
(claimed as soft tissue sarcoma) as due to herbicide exposure 
(Agent Orange).

2.  Entitlement to service connection for left arm pain, 
secondary to post operative residuals of a neurofibroma 
removal, manifested by hypersensitivity of the left anterior 
lower chest cage.

3.  Entitlement to service connection for left leg pain, 
secondary post operative residuals of a neurofibroma removal, 
manifested by hypersensitivity of the left anterior lower 
chest cage.

4.  What rating is for assignment for post operative 
residuals of a neurofibroma removal, manifested by 
hypersensitivity of the left anterior lower chest cage, from 
April 16, 1975?




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1969.

These matters come before the Board on appeal from rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, dated in 
July 1975 and February 2004.  

With respect to the claims of entitlement to service 
connection for left arm and left leg pain, each claimed as 
secondary to post operative residuals of a neurofibroma 
removal, manifested by hypersensitivity of the left anterior 
lower chest cage, the Board acknowledges its duty liberally 
construe the veteran's pleadings to determine the claims 
before it.  Still, that duty does not require that VA solicit 
claims, particularly when the appellant is not appearing pro 
se before the Board.

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  As to these two issues, that service 
organization has limited their theory concerning entitlement 
to service connection to entitlement on a secondary basis.  
They do not claim that either disorder is directly due to 
service.

Likewise, the veteran has only pled entitlement under the 
theory that these disorders were caused or aggravated by a 
service-connected disability.  This is the only theory that 
was considered in the February 2004 rating decision on 
appeal, and that is the only theory over which the Board may 
exercise jurisdiction.  38 U.S.C.A. § 7104 (West 2002).  
Finally, even assuming arguendo that the Board may exercise 
jurisdiction under other theories, the evidence does not 
suggest any support whatsoever for any other theory.  Hence, 
the Board will limit its consideration of this claim to the 
extent addressed below.

Concerning the above-mentioned July 1975 rating decision, at 
that time the RO granted service connection for post 
operative residuals of a neurofibroma removal, manifested by 
hypersensitivity of the left anterior lower chest cage.  In 
so doing, a 10 percent rating was assigned, effective from 
April 16, 1975.  As part of a July 1975 VA Form 21-4138, the 
veteran informed VA that he believed his service-connected 
disorder was "more than 10 percent disabling."  This 
communication was a notice of disagreement (NOD) to the 
initial grant of a 10 percent rating.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later- filed 
claims for increased ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  While the RO interpreted this 
communication by the veteran as a claim for an increased 
rating, and not as a NOD, the Board finds that the 
distinction set out by the Court in Fenderson applies.  As 
such, the Board has styled the issue as indicated on the 
title page.

In the course of his May 2004 hearing conducted at the RO by 
a local hearing officer, the veteran essentially raised a 
claim for service connection for basal cell carcinoma.  See 
page five of hearing transcript (transcript).  This skin 
disorder differs from the skin disorder matter here perfected 
for appeal, namely, soft tissue carcinoma.  As the issue of 
entitlement to service connection for basal cell carcinoma 
has yet to be developed for appellate review it is referred 
to the RO for initial development and adjudication.

For the reasons outlined below, this case is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam and is presumed to have been exposed to one or more 
herbicide agents during such service.

2.  A skin disorder, manifested by recurrent lipomas, is not 
shown by competent medical evidence to be related to service, 
including as a result of exposure to Agent Orange.

3.  It is not shown that the veteran currently has soft 
tissue sarcoma.

4.  Neither a left arm nor a left leg disability is currently 
shown.  

5.  Left arm and left leg pain alone is not a disability for 
which VA compensation may be established.


CONCLUSIONS OF LAW

1.  A skin disorder, claimed as soft tissue sarcoma, and 
adjudicated as recurrent lipomas, was not incurred in or 
aggravated by active service, and a soft tissue sarcoma may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria to award service connection for left arm 
pain are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.

3.  The criteria to award service connection for left leg 
pain are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2003 
correspondence and September 2004 statement of the case (SOC) 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.  The 
claimant was provided the opportunity to present pertinent 
evidence.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

While the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims of entitlement to service 
connection the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In this 
regard, the preponderance of the evidence is against the 
appellant's claims for service connection, and any questions 
as to what would be an appropriate disability rating and 
effective date to be assigned are moot.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Factual Background

The service medical records show that an enlarged soft tissue 
mass was observed in the area of the veteran's left chest 
wall in January 1969.  While surgical records are not 
associated with the service medical records, the Report of 
Medical History completed in the course of the veteran's 
October 1969 separation examination shows that he had a skin 
tumor removed.  Notably, however, the service medical records 
are silent for clinical findings associated with either a 
soft tissue sarcoma, recurrent lipomas, left arm pain, or 
left leg pain.  

Service connection was assigned by the RO in July 1975 for 
post operative residuals of a neurofibroma removal, 
manifested by hypersensitivity of the left anterior lower 
chest cage.

A May 1975 VA compensation examination noted a history of an 
asymptomatic lipoma overlying the right scapula.

A VA hospital summary dated in August 1975 shows that a mass 
of the left posterior chest was excised.  

A VA hospital summary dated in February 1976 notes that a 
giant lipoma in the area of the right posterior chest over 
the veteran's right scapula was removed.  

A June 2003 VA Agent Orange examination report shows that the 
veteran denied joint pain.  The veteran claimed to have been 
exposed to Agent Orange.  He was noted to have had 
neurofibroma, lipoma, and hemangiomas excised in the past, as 
well as moles and actinic keratoses.  Examination showed the 
presence of multiple keratotic lesions in the area of the 
veteran's posterior back, old surgical scars, and a three by 
three centimeter lipoma under the left axilla.  The diagnoses 
included actinic keratoses.  

The report of a December 2003 VA skin examination includes 
diagnoses of remote removal of left anterior chest wall 
neurofibroma, with no recurrence of neurofibroma; and 
residuals hyperesthesia of the scar.  

A January 2004 VA outpatient treatment record shows that 
musculoskeletal evaluation (examined joints not specified) 
revealed no atrophy or swelling, and full and equal range of 
motion.  Another January 2004 VA medical record, a primary 
care note, reveals that the veteran complained of a 10 year 
history of left thigh parasthesias.  A history of a lumbar 
spine herniated nucleus pulposus was also cited.  A March 
2004 VA medical record also shows that the veteran complained 
of a history of left thigh pain.  Left lateral thigh pain was 
elicited on examination.  

At a May 2004 hearing conducted by a local hearing officer at 
the RO, the veteran testified that he has daily left arm and 
leg pain (see pages two and three of the hearing transcript).  
He essentially argued that both claimed disorders were 
"residuals" from surgical procedures associated with his 
service-connected post operative residuals of a neurofibroma 
removal, manifested by hypersensitivity of the left anterior 
lower chest cage.  See page five of transcript.  The veteran 
added that his claimed soft tissue sarcoma, which he 
acknowledged had not been diagnosed, was better characterized 
as basal cell carcinoma.  See page five of transcript.  He 
blamed this condition of in-service sun exposure.  See page 
six of transcript.  He acknowledged that a VA doctor had 
informed him that his lumbar spine herniated nucleus pulposus 
could be the cause of his claimed left leg pain.  See page 
eight of transcript.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

As a Vietnam veteran who served in the Republic of Vietnam he 
is presumed to have been exposed to a herbicide agent (to 
include Agent Orange) during active military service.  38 
C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  The list of diseases does include soft 
tissue sarcoma. 38 C.F.R. § 3.309(e) (2006).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Recurrent Lipomas (Claimed as Soft Tissue Sarcoma)

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307.  After reviewing the totality of the record, 
however, the Board finds that the preponderance of the 
evidence is against finding that any current skin disorder is 
related to his military service.

As noted, the veteran's service medical records are silent 
for recurrent lipomas and a soft tissue sarcoma.  While a 
service medical record noted that the veteran had a "skin 
tumor" removed, this referenced pathology clearly relates to 
removal of a mass under the veteran's skin.

The veteran alleges that his claimed skin disorder is the 
result of Agent Orange exposure.  While in August 2003 he 
claimed to have soft tissue sarcoma relating to exposure to 
Agent Orange, and while soft tissue sarcoma is among the 
presumptive disabilities listed at 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309, a diagnosis of soft tissue sarcoma is 
not of record.  In the absence of proof of a present 
disability, there cannot be a valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Therefore, in the absence of competent evidence recurrent 
lipomas to service, and in the absence of competent evidence 
that the appellant currently suffers from a soft tissue 
sarcoma, service connection is denied.   38 U.S.C.A. § 1110.

In reaching this decision the Board acknowledges that the RO 
has adjudicated the veteran's skin-related claim as 
"recurrent lipomas."  See February 2004 rating decision.  
While the veteran was treated in 1976 for the removal of 
lipomas, and while a history of several variously diagnosed 
skin disorders was reported and a diagnosis of recurrent 
lipomas provided, there is no competent evidence of a nexus 
between any of the veteran's variously diagnosed skin 
disorders and his active service.  Hence, service connection 
must be denied.

While the veteran may personally believe that he has a skin 
disorder which is related to service, because he is not 
trained in medicine he is not competent to offer an opinion 
requiring specialized knowledge.  Espiritu.

As the preponderance of the evidence is against finding a 
link between any current skin disorder and the appellant's 
active duty service, entitlement to service connection for a 
skin disorder to include either soft tissue sarcoma or 
recurrent lipomas must be denied.

Left Arm Pain and Left Leg Pain -- Secondary to Service-
Connected Disability

Following review of the complete evidentiary record, the 
Board finds that service connection for left arm pain and 
left leg pain is not warranted.

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, the medical evidence does not show the presence 
of either left arm or left leg disorder.  While the veteran 
complained of pain in both of these extremities in the course 
of his May 2004 hearing, the clinical medical record is 
devoid of findings representative of a chronic left arm or 
left leg disorder.  As noted, the veteran denied joint pain 
in June 2003 and, when examined in January 2004, 
musculoskeletal examination was essentially normal.  

Pain alone is not a disease or injury, and it is not a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)  

In light of the absence of any competent evidence of a left 
arm or left leg disorder, service connection is not 
warranted.  In the absence of competent evidence of a present 
disability, there cannot be a valid claim of service 
connection.  Brammer.  The preponderance of the evidence is 
against these claims.  Hence, they must be denied.


ORDER

Entitlement to service connection for recurrent lipomas 
(claimed as soft tissue sarcoma) as due to herbicide exposure 
(Agent Orange) is denied.

Entitlement to service connection for left arm pain is 
denied.  

Entitlement to service connection for left leg pain is 
denied.  


REMAND

As indicated in the INTRODUCTION, the claim concerning 
entitlement to an increased rating for post operative 
residuals of a neurofibroma removal, manifested by 
hypersensitivity of the left anterior lower chest cage, has 
remained on appeal since April 16, 1975, the effective date 
assigned when service connection was initially awarded in 
July 1975.  

The veteran essentially contends that the evaluation 
currently assigned to his service-connected disability does 
not accurately reflect its current severity.

When a veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).

At his May 2004 local RO hearing, the veteran effectively 
testified that his service-connected neurofibroma removal 
residuals disability had become worse since he was most 
recently afforded a VA examination.  The latest VA 
examination took place in December 2003.  Hence, the veteran 
should be scheduled for a new examination.  

The veteran's service-connected skin disorder has been, by 
analogy, evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code (Code) 7804.  See 38 C.F.R. § 4.20 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  

The schedular criteria by which dermatological disorders are 
rated changed during the pendency of this appeal.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) (effective August 30, 
2002) now codified at 38 C.F.R. § 4.118 (2006).  Since these 
changes in law occurred while the appeal was pending, VA must 
apply the old regulation only to the period prior to the 
effective date of the new regulation, and the new regulation 
only to the period following the effective date of the 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Finally, the medical record includes a significant gap 
between the years of 1976 and 2003.  As this claim arises 
from an appeal of an initial grant of service connection, an 
attempt to obtain any records pertaining to the period 
between 1976 and 2003 should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
increased rating claim on appeal.

2.  With the veteran's cooperation, the 
RO should obtain for the record copies of 
any treatment records pertaining to care 
for any residuals associated with his 
neurofibroma removal from 1976 to 2003.  
The veteran should be specifically 
requested to provide the names and 
addresses of all health care providers, 
both VA and private, who may have 
provided such treatment.  All efforts to 
secured these records must be documented 
in the claims folder in writing, and 
should these efforts fail, the veteran 
must be informed in writing.

3.  The RO should supply the veteran with 
a copy of the revised schedular criteria 
by which dermatological disorders, 
effective August 30, 2002, now codified 
at 38 C.F.R. § 4.118.  

4.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the veteran should be afforded a 
VA skin examination to determine the 
severity of his post operative residuals 
of a neurofibroma removal, manifested by 
hypersensitivity of the left anterior 
lower chest cage.  The claims folder is 
to be made available to the examiner 
prior to the examination.  All indicated 
tests and studies, including color 
photographs and a description of the size 
of any residual, must be accomplished.  
The examination report must include an 
explanation of the rationale for any 
opinion given.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, and following any other 
indicated development, the question of 
what rating is for assignment for post 
operative residuals of a neurofibroma 
removal, manifested by hypersensitivity 
of the left anterior lower chest cage 
from April 16, 1975, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, to include consideration 
the applicable criteria, both prior to 
and effective August 30, 2002. 

If the benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


